 

Case 1:19-cv-03346-CM Document 4 Filed 05/13/19 Page 1 of 2

Beemer 1
1

peer. Pe
SONY PRU OE rT

bo

  

ag _UNITED STATES DISTRICT COURT
DIGHAY 13 PM 239 GourHERN DisTRICT OF NEW YORK

S.0. OF N.Y.

“Noshvs ddan Sphulte

(full name of the plaintiff/petitioner)

\F. cv 3S 4b. OM CO)

-against- va: (Provide docket number, if available; if filing thiswalitiyyour  --
Ee complaint, you will not yet have a docket number.)

Mornay (oerem| pete Uniel Shrtes oe SDNY |

 

 

  

 

 

 

© SUMEN TY
tx i\ i if “LECTRON 04 Tp ar es. I
(full name(s) of the defendant(s)/respondent(s)) { Doc He Se mr . 4 L
i DAT rh oe anne iH Q,
CTT 7 oor be TPs, io Tote
PRISONER AUTHORIZATI ae S. 7 SLp |
By signing below, I acknowledge that: Mm i a

 

(1) because I filed this action as a prisoner, I am required by statute (28 U.S.C. § 1915) to pay
the full filing fees for this case, even if I am granted the right to proceed in forma pauperis
(IFP), that is, without prepayment of fees;

(2) if 1am granted IFP status, the full $350 filing fee will be deducted in installments from my
prison account, even if my case is dismissed or I voluntarily withdraw it.

I authorize the agency holding me in custody to:

1) send a certified copy of my prison trust fund account statement for the past six months
PY yp P

(from my current institution or any institution in which I was incarcerated during the past

six months);

(2) calculate the amounts specified by 28 U.S.C. § 1915(b), deduct those amounts from my
prison trust fund, and disburse those amounts to the Court.

This authorization applies to any agency into whose custody I may be transferred and to any
other district court to which my case may be transferred.

lq dale

 

 

Scbvlte, Voshe A A471 9S4
Name (Last, First, Ml) Prison Identification #
Mcc 150 Pre {Low New Yose NY \poo07

 

Address City State Zip Code

 

A “prisoner” is “any person incarcerated or detained in any facility who is accused of, convicted of,
sentenced for, or adjudicated delinquent for, violations of criminal law or the terms or conditions of
parole, probation, pretrial release, or diversionary program.” 28 U.S.C. § 1915(h).

SDNY Rev. 8/5/15

 
 

 

 

 

 

= "Sock Schulte? Jed 7igey
HCO

i G0 Pyke Row

. ie NY [0007

 

 

   

ATTN: |4-Cv-3346 ch

Clecle of Court

\Lnted Stoles Disuret Court

ae Soutlen Distt of New York
S00 Seacl Street oe

Dew Yor NY [Dy |

Sy ee Sy ett, Seon sete
BALA Pee Ste et
Fae 2 ASE te

te 38 2 oN SRS

   

ME ppaphplpttninan,
appa] PET adalah hufpp lip)
ii

ase 1:19-cv-03346-CM Document 4 Filed 05/

 

 
